ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Luisvidal Meza                                 )      ASBCA No. 60307
                                               )
Under Contract No. DACA63-5-10-0097            )

APPEARANCE FOR THE APPELLANT:                         Mr. Luisvidal Meza
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      Arthur B. Archambeau, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District, Fort Worth

                                 ORDER OF DISMISSAL

        The parties notified the Board that they have settled this appeal. The parties filed
a joint motion to dismiss with prejudice. Accordingly, this appeal is dismissed with
prejudice.

       Dated: 12 August 2016




                                                   Administr ive Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60307, Appeal ofLuisvidal Meza,
rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals